DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 2006159602 A1).
Hiroshi discloses, with regards to claim:
1. A printing apparatus comprising: 
a printing head (1) including a nozzle configured to discharge ink [0011]; and 
a control unit (fig. 4, [0018] ) configured to control the printing head to print a test pattern (fig. 6, [0028] ) on a printing medium, for inspecting a state of ink discharge by the nozzle ( [0002], [0008], [0022] ), wherein 
the test pattern includes a pattern element formed by a plurality of dots of the ink [0026], and 
the control unit causes the printing head to print the test pattern where a number of the dots forming the pattern element on a second printing medium (fig. 6b) is smaller than a number of the dots forming the pattern element on a first printing medium (fig. 6a), the second printing medium being more susceptible to bleed-through of the ink than the first printing medium ( [0003], [0005], [0028] ).
3. The printing apparatus according to claim 1, wherein the control unit causes the printing head to print the test pattern where a discharge rate of the ink by the nozzle for printing the pattern element on the second printing medium is lower than a discharge rate of the ink by the nozzle for printing the pattern element on the first printing medium (fig. 6b, less dots are discharged).  
6. A printing method comprising: 
a printing step of printing a test pattern (fig. 6) on a printing medium, (4) using a printing head (1) including a nozzle configured to discharge ink [0011], for inspecting a state of ink discharge by the nozzle ( [0002], [0008], [0022] ) wherein 59SE-US215359 
the test pattern includes a pattern element formed by a plurality of dots of the ink (fig. 6), and the printing step causes the printing head to print the test pattern where a number of the dots forming the pattern element on a second printing medium (fig. 6b) is smaller than a number of the dots forming the pattern element on a first printing medium (fig. 6a), the second printing medium being more susceptible to bleed-through of the ink than the first printing medium ( [0003], [0005], [0028] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi.
Hiroshi does not expressly disclose, with regards to claim:
4. The printing apparatus according to claim 1, wherein 58SE-US215359 
when printing the test pattern by a relative movement between the printing head and the printing medium, the control unit causes a velocity of the relative movement to be the same as a velocity of the relative movement when performing normal printing.  
5. The printing apparatus according to claim 1, wherein the control unit causes a waveform of a drive signal used to drive the nozzle when printing the test pattern to be the same as a waveform of a drive signal used to drive the nozzle when performing normal printing.  
However, since Hiroshi uses the test pattern to perform a density correction during normal printing, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the same velocity and waveform when printing the test pattern as when performing normal printing.
The reason for performing the modification would have been to reproduce the conditions for the image density that would be present during normal printing so as to achieve a more accurate density correction from the test pattern.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896